Citation Nr: 9921470	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-15 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1976 to 
January 1981 and from January 1982 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The probative medical evidence of record shows that the 
appellant's current low back disorder cannot satisfactorily be 
dissociated from his active service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show no complaints of back pain noted 
at the appellant's enlistment examination.  Prior to 1980, 
service medical records show no indication that the appellant was 
treated for low back pain.  

The appellant was initially seen in November 1980 with complaints 
of low back pain with radiation down both of his legs.  The 
appellant reported hurting his back while working with heavy 
equipment.  

On examination, the appellant appeared in moderate distress.  
Pain seemed to increase during Valsalva's maneuver and during 
straight leg raising.  The appellant was diagnosed with a muscle 
tear and sciatic nerve involvement.  

Following the November 1980 diagnosis of a muscle tear with 
sciatic nerve involvement, service medical records show that the 
appellant was seen approximately 13 times for complaints 
regarding his low back through January 1988.  The appellant was 
seen in June 1982 with severe low back pain and was diagnosed 
with an acute back strain.  Treatment notes from December 1982 
show a diagnosis of a lower back muscle strain.  Treatment notes 
from January 1984 show complaints of low back pain with a 
reported two-week history of such pain, and similar problems over 
the last six to nine months.  The appellant was diagnosed with 
mechanical low back pain.  The appellant was treated for a 
recurrent low back strain in February 1984.  

In July 1985 the appellant reported developing low back pain 
after trying to lift a water board.  It was noted that he had 
been experiencing recurrent back pain over the last five years.  
The appellant was diagnosed with a low back strain.  The 
appellant was again seen for low back pain in August 1985.  The 
appellant was diagnosed with a chronic mechanical low back 
strain.  

In May 1986 the appellant was seen for a four to five year 
history of low back pain dating back to his 1980 injury.  The 
appellant was diagnosed with chronic low back pain due to a 
muscle strain.  The appellant was treated for a low back spasm in 
February 1987 and bilateral paraspinous spasms in March 1987.  

Records from the United States Naval Reserve show continued 
complaints of recurrent low back pain.  In April 1995 the 
appellant underwent a physical examination to determine his 
fitness for retention in the Naval Reserve.  The appellant 
reported a history of injuring his back in 1980 with recurrent 
back pain since that time.  

The appellant also reported injuring his back in February 1995 
while working with heavy equipment.  Following that incident, the 
appellant was referred for this examination.  The appellant 
demonstrated pain during the examination.  A magnetic resonance 
imaging scan (MRI) taken in March 1995 was referred to and was 
noted as showing L4-5 central disc protrusion as well as a 
central disk protrusion at L5-S1.  The appellant was diagnosed 
with a back injury in 1980 with pain off and on, and an acute 
back strain in February 1995, most likely a re-injury of his 
previous back problem.  

Treatment notes from January 1996 and May 1996 show that the 
appellant was continuing to be treated for low back pain.  

In November 1997 the appellant underwent, in pertinent part, a VA 
examination of the spine and a general VA medical examination.  
The appellant complained of recurrent back pain.  X-rays taken of 
the lumbar spine were interpreted as revealing minimal 
degeneration of the L5-S1 disc space.  The examiner at the spinal 
examination diagnosed the appellant with probable mechanical back 
pain but noted that narrowing of the disc space at L5-S1 "may be 
secondary to disc at this time."  The examining physician at the 
general medical examination diagnosed the appellant with 
discogenic disease of the lumbar spine and referred to the 
orthopedic report.  

Treatment notes from Dr. J.A.L. indicate treatment for back pain 
since December 1994 and that he was continuing to treat the 
appellant for back pain in 1998.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a claim 
for benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied by 
evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The Court has held that a well-grounded claim requires competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed.Cir. 1996). 

In order to establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Analysis

Initially, the Board finds that the appellant's claim for service 
connection for a low back disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The service medical records show that the 
appellant was seen for complaints of low back pain on several 
occasions.  The appellant's condition was described as chronic on 
two occasions while in the service.  It was concluded at an April 
1995 examination that the appellant's February 1995  back strain 
was most likely a re-injury of his previous back problem.  

The November 1997 VA examination and treatment notes from Dr. 
J.A.L. show that the appellant has continued to complain of and 
be treated for low back pain.  Therefore, there is medical 
causation evidence establishing that the appellant incurred a 
chronic condition in service and that the appellant presently is 
suffering from the same condition.  Savage v. Gober, 10 Vet. App. 
488, 497 (1997).  

Where the claim is well grounded, VA has a statutory duty to 
assist the appellant in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The claims folder contains the service 
medical records and the RO has requested and received records of 
VA and private medical treatment identified by the appellant.  
The appellant underwent numerous VA compensation examinations, 
and these reports are of record.  Accordingly, no further 
development is indicated with respect to VA's duty to assist in 
developing facts pertinent to the appellant's claim.  Id.

Following a review of the pertinent evidence of record, the Board 
finds that the evidence of record establishes that the 
appellant's low back disorder was incurred in service.  

The appellant's enlistment examination showed no diagnosis of a 
back disorder and no complaints regarding the appellant's back 
were noted at this examination.  There were no complaints of back 
pain noted in the service medical records until November 1980 
when he injured his back performing heavy work.  As noted above, 
the appellant was treated on several occasions in service for low 
back pain and other related low back problems after November 
1980.  His disorder was twice noted as being chronic while in the 
service.  He has continued to be treated for low back pain since 
service.  

It was concluded at an April 1995 examination that the 
appellant's February 1995  back strain was most likely a re-
injury of his previous back problem.  Treatment notes from Dr. 
J.A.L. show treatment for back pain through September 1998.  The 
medical evidence therefore establishes that the appellant 
incurred a chronic low back disorder in service and that he is 
currently suffering symptoms of that low back disorder.  

Based upon a full review of the record, the Board finds that the 
evidence supports his claim of service connection for a low back 
disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)  
Accordingly, the Board concludes that a low back disorder was 
incurred during active service.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

